IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                  October 25, 2006 Session

 HIGHWOODS PROPERTIES, INC., ET AL. v. CITY OF MEMPHIS, ET AL.

                 Direct Appeal from the Chancery Court for Shelby County
                    No. CH-05-2346-3     D. J. Alissandratos, Chancellor



                  No. W2006-00732-COA-R3-CV - Filed December 14, 2006


The trial court dismissed Plaintiffs’ cause of action as time-barred under Tennessee Code Annotated
§§ 6-51-102(a)(1) & 103. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Colleen Denise Hitch and John S. Golwen, Memphis, Tennessee, for the Appellants, Highwoods
Properties, Inc., Highwoods Realty Limited Partnership, Highwoods/Tennessee Holdings, LP, and
AP Southeast Portfolio Partners LP.

Jonathan C. Hancock, Sara L. Hall and Ross Emerson Webster, for the Appellees, City of Memphis,
Memphis City Council and its members, E.C. Jones, Brent Taylor, Tajuan Stout Mitchell, Dedrick
Brittenum, Jr., Carol Chumney, Edmund Ford, Barbara Swearengen Holt, Joe Brown, Rickey W.
Peete, Myron Lowery, Scott McCormick , Tom Marshall, Jacks Sammons, and Dr. W. W. Herenton.

                                            OPINION

        This appeal arises from Plaintiffs’ quo warranto action contesting annexation of property
within the Southwind/Wyndyke area by the City of Memphis. The trial court dismissed Plaintiffs’
action as time-barred under Tennessee Code Annotated §§ 6-52-102(a)(1) & 103 where it was filed
eight years after passage of the ordinance annexing the area but during pendency of a timely-filed
consolidated action. On appeal, Plaintiffs assert the trial court erred by dismissing their action as
time-barred. We affirm.
                                            Background

        The facts relevant to our review of this case are undisputed. On November 4, 1997, the
Memphis City Council passed Ordinance No. 4513 (“the ordinance”) annexing the
Southwind/Wyndyke area designated as “Study Area No. 42.” Fewer than thirty days later, on
December 3, 1997, three property owners within the annexation area filed quo warranto actions in
the Shelby County Chancery Court challenging the reasonableness of the ordinance. The trial court
consolidated the actions (“the consolidated actions”) pursuant to Tennessee Code Annotated § 6-51-
103(d).

        On December 29, 2005, eight years after the ordinance was passed but while the consolidated
action was still pending, Highwoods Properties, Inc., on behalf of itself and other similarly situated
property owners, filed a quo warranto action in the Chancery Court of Shelby County against the
City of Memphis, the Memphis City Council and its Members, and Dr. W. W. Herenton, in his
capacity as Mayor (hereinafter, collectively, “Memphis”) contesting the ordinance pursuant to
Tennessee Code Annotated § 6-51-101, et seq. In its complaint, Highwoods Properties alleged that
a potential consent judgment among the parties to the pending consolidated action included terms
that were detrimental to Highwoods Property and “inconsistent” with the ordinance. Highwoods
Properties contemporaneously filed a motion to consolidate its action with the pending consolidated
action pursuant to Tennessee Code Annotated § 6-51-103(d). On February 1, 2006, Highwoods
Property together with Highwoods Realty Limited Partnership, Highwoods/Tennessee Holdings, LP,
and AP Southeast Portfolio Partners LP (hereinafter, collectively, “Highwoods”) filed an amended
but substantively identical complaint.

        On January 24, 2006, Memphis moved to dismiss Highwoods’ action. In its motion,
Memphis asserted Highwoods’ action was time-barred under Tennessee Code Annotated §§ 6-51-
102 & 103 where the action was not filed within thirty days of final passage of the ordinance. It
further asserted that Highwoods was not an “aggrieved owner of property” as defined by section 6-
51-101, et seq., and that the action could not be maintained against the Memphis City Council, its
individual Members, or the Mayor.

       The trial court heard Highwoods’ motion to consolidate and Memphis’ motion to dismiss on
February 17, 2006. The trial court determined Highwoods’ action was time-barred under Tennessee
Code Annotated §§ 6-51-101 et seq., and State ex rel. Bastnagel v. City of Memphis, 457 S.W.2d 532
(Tenn. 1970), and accordingly dismissed it. The trial court entered final judgment in the matter on
March 3, 2006, and Highwoods filed a timely notice of appeal to this Court on March 29, 2006.

                                          Issues Presented

       The sole issue presented by Highwoods for our review is whether the trial court erred in
holding that Highwoods’ action was time-barred under Tennessee law. Memphis presents the
additional issue of whether entry of a consent final judgment in the consolidated action renders



                                                 -2-
Highwoods’ action moot in light of the consolidation requirement contained in Tennessee Code
Annotated § 6-51-103(d).

                                          Standard of Review

        The issue presented on appeal requires us to construe the limitations provisions contained
in Tennessee Code Annotated §§ 6-51-102 & 103. This is a question of law which we review de
novo with no presumption of correctness afforded to the trial court. Taylor v. Fezell, 158 S.W.3d
352, 357 (Tenn. 2005). We likewise review the trial court’s application of law to the facts de novo,
with no presumption of correctness. State v. Thacker, 164 S.W.3d 208, 248 (Tenn. 2005).
The court’s primary purpose in construing a statute is to determine and effectuate the intent of the
General Assembly as expressed by the statute as a whole and in light of its general purpose. State
ex rel. Bastnagel v. City of Memphis, 457 S.W.2d 532, 518-19 (Tenn. 1970).

                                                Analysis

        We turn first to Memphis’ contention that the issue raised on appeal is moot where the
pending consolidated action has been settled by consent order. Memphis’ argument, as we
understand it, is that because Tennessee Code Annotated § 6-5-103(d) requires the trial court to
consolidate actions challenging an annexation ordinance pursuant to the chapter, and because
Highwoods’ action was not consolidated and the pending timely-filed consolidated action has been
settled by agreed order, Highwoods’ appeal of the trial court’s determination is moot.

        Highwoods, on the other hand, asserts the action is not moot because “as long as the Court
concludes that the Highwoods’ [a]ction was timely filed, any settlement of the [c]onsolidated
[a]ctions would be void as a violation of the statutory requirement that all quo warranto actions
challenging the validity of a single annexation ordinance be consolidated.” Highwoods also asserts
that the matter is not “finally resolved” where a third party continues to prosecute its appeal of the
trial court’s denial of its motion to intervene in the consolidated actions. Highwoods’ argument, as
we understand it, is that in order to determine whether its appeal is moot we must first determine
whether the trial court erred in determining the action was time-barred. Highwoods further asserts,
in the alternative, that if the action is moot it falls within the “issue of great public importance”
exception to the mootness doctrine.

        It is well settled that in order to invoke the jurisdiction of the courts, there must be a genuine
and live controversy between the parties which necessitates adjudication of present rights by the
court. Dockery v. Dockery, 559 S.W.2d 952, 954 (Tenn. Ct. App. 1977). This controversy must
remain live throughout the course of litigation, including the appeal process. Id. A moot case is one
in which the court determines it is no longer necessary as a means to provide the relief to which a
party is entitled. Ford Consumer Fin. Co. v. Clay, 984 S.W.2d 615, 617 (Tenn. Ct. App.1999). In
the absence of exceptional circumstances justifying an exception to the mootness doctrine, if a cause
of action loses its character as a live controversy, it will be dismissed as moot. Id. at 955; McIntyre
v. Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994). The most common exceptions to the


                                                   -3-
mootness doctrine are actions affecting the administration of justice, actions involving issues capable
of repetition yet evading judicial review, and actions involving issues of great public importance.
Office of the Atty. Gen. v. Tenn. Regulatory Auth., No. M2003-01363-COA-R12-CV, 2005 WL
3193684, at *5 (Tenn. Ct. App. Nov. 29, 2005) (no perm. app. filed) (citing Alliance for Native Am.
Indian Rights in Tenn., Inc. v. Nicely, 182 S.W.3d 333, 339-40(Tenn. Ct. App., 2005)(citing Murphy
v. Hunt, 455 U.S. 478, 482, 102 S. Ct. 1181, 1184 (1982))).

         We agree with Highwoods that this issue is not moot. The issue on appeal is not whether the
trial court erred in denying Highwoods’ motion to consolidate. This issue arguably would be moot.
Rather, Highwoods asserts that the trial court erred in its application of sections 6-51-102 & 103 in
light of this Court’s holding in State ex rel. Trivett v. City of McMinnville, No. M2003-02623-COA-
R3-CV, 2005 WL 147762 (Tenn. Ct. App. Jan. 24, 2005) (no perm. app. filed), and that, if the trial
court erred, the consent order entered in the consolidated actions is null and ineffective. Thus, there
remains a live controversy between the parties which necessitates adjudication by the court.

        Moreover, as Highwoods asserts, the “issue of great public importance”exception to the
mootness doctrine would apply in this case. We take judicial notice of the frequency of lawsuits
contesting annexation under sections 6-51-102 & 103, and of the settlement agreements entered into
between the parties during the course of litigation. Additionally, in its November 9, 2006, motion
to consider post-judgment facts,1 Memphis references the “important policy concerns” which are
“clearly demonstrate[d]” in this appeal. Therefore, we perceive Memphis as having conceded that,
assuming the current controversy is moot, this issue nevertheless falls into the “issue of great public
importance” exception.

       We next turn to Highwoods’ assertion that the trial court erred in determining its action was
time-barred under Tennessee Code Annotated §§ 6-51-102 & 103. Section 6-51-102(a)(1) provides:

       A municipality, when petitioned by a majority of the residents and property owners
       of the affected territory, or upon its own initiative when it appears that the prosperity
       of such municipality and territory will be materially retarded and the safety and
       welfare of the inhabitants and property endangered, after notice and public hearing,
       by ordinance, may extend its corporate limits by annexation of such territory
       adjoining its existing boundaries as may be deemed necessary for the welfare of the
       residents and property owners of the affected territory as well as the municipality as
       a whole; provided, that the ordinance shall not become operative until thirty (30) days
       after final passage thereof. During this thirty-day period, the municipality shall notify
       the county mayor in whose county the territory being annexed is located that territory
       located in the unincorporated part of the county is being annexed by the municipality.
       The notification shall include a copy of the annexation ordinance and a map of the
       area being annexed.



       1
           Motion denied November 28, 2006.

                                                 -4-
Tennessee Code Annotated § 6-51-102(a)(1)(2005). Section 6-51-103 provides, in pertinent part:

        (a)(1)(A) Any aggrieved owner of property that borders or lies within territory that
        is the subject of an annexation ordinance prior to the operative date thereof, may file
        a suit in the nature of a quo warranto proceeding in accordance with this part, §
        6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it
        reasonably may not be deemed necessary for the welfare of the residents and property
        owners of the affected territory and the municipality as a whole and so constitutes an
        exercise of power not conferred by law. Notwithstanding the provisions of any other
        section in this chapter, for purposes of this section, an "aggrieved owner of property"
        does not include any municipality or public corporation created and defined under
        title 7, chapter 82 that owns property bordering or lying within the territory that is the
        subject of an annexation ordinance requested by the remaining property owner or
        owners of the territory and whose property and services are to be allocated and
        conveyed in accordance with § 6-51-111, § 6-51-112 or § 6-51-301, or any
        contractual arrangement otherwise providing for such allocation and conveyance.

                 ....
                 (d) If more than one (1) suit is filed, all of them shall be consolidated and
        tried as one (1) in the first court of appropriate jurisdiction in which suit is filed. Suit
        or suits shall be tried on an issue to be made up there, and the question shall be
        whether the proposed annexation is or is not unreasonable in consideration of the
        health, safety and welfare of the citizens and property owners of the territory sought
        to be annexed and the citizens and property owners of the municipality. Should the
        court find the ordinance to be unreasonable, or to have been done by exercise of
        powers not conferred by law, an order shall be issued vacating the ordinance and the
        municipality shall be prohibited from annexing, pursuant to the authority of §
        6-51-102, any part of the territory proposed for annexation by such vacated ordinance
        for a period of at least twenty-four (24) months following the date of such order. In
        the absence of such finding, an order shall be issued sustaining the validity of such
        ordinance, which shall then become operative thirty-one (31) days after judgment is
        entered unless an abrogating appeal has been taken therefrom.

Tennessee Code Annotated § 6-51-103(a)(1)(A) & (d)(2005).

         Highwoods submits that, under the plain language of the statute, because the consolidated
action was pending when Highwoods filed its suit, the ordinance had not become “operative” and,
accordingly, Highwoods’ action was not time barred. Highwoods cites this Court’s holding in
Trivett v. City of McMinnville for the proposition that the Supreme Court’s holding in State ex rel.
Bastnagel v. City of Memphis, 457 S.W.2d 532 (Tenn. 1970), “did not stand for the proposition that
a thirty day statute of limitations always exists for quo warranto actions . . . .” Highwoods submits
that in Trivett we held that “Bastnagel stands for the proposition that there is an inherent limit in the
statute regarding timing - - quo warranto actions are barred after an annexation ordinance becomes


                                                    -5-
‘operative.’” Memphis, on the other hand, contends that the Bastnagel court unequivocally held that
a thirty-day limitation of actions period is imposed by Tennessee Code Annotated §§ 6-51-102 &
103.

        The issues raised in this case require us to construe sections 6-51-102 & 103 in light of
Bastnagel and Trivett, and together with section 6-58-108. When construing a statute, the court
seeks to ascertain and effectuate the intent of the General Assembly. A statute must be construed
in its entirety, without undue restriction or expansion. When the statutory language is clear and
unambiguous, legislative intent is derived from the plain and ordinary meaning of the words chosen
by the General Assembly. When the statutory language is ambiguous, legislative intent must be
derived from the entire statutory scheme, and the court must consider the purpose, object, and scope
of the statute. Statutes which have a common subject or purpose may be read in pari materia and
construed together. State v. Collins, 166 S.W.3d 721, 725-26 (Tenn. 2005)(citations omitted). With
this in mind, we turn to Bastnagel and Trivett as they apply to the case at bar.

        Like Highwoods, the appellants in Bastnagel asserted that the plain meaning of the statute2
permitted the filing of an action contesting annexation at any time prior to the “operative date” of
the ordinance. According to this argument, the “operative date” was the date the ordinance in fact
became operative, or the date the annexation was effective. Bastnagel, 457 S.W.2d at 533. The
Bastnagel court framed the issue as follows:

       Under the language of T.C.A. s 6-309, italicized above, it is clear the Legislature
       intended to suspend the operation of the ordinance for thirty days after final passage
       and under T.C.A. s 6-310, any suit filed within this thirty days would be timely filed.
       The issue here is whether it was the intent of the Legislature by this language in
       T.C.A. s 6-309, to mean that in the event no suit was filed within this thirty days the
       ordinance would become ‘operative’ in the sense no suit could be filed thereafter
       under T.C.A. s 6- 310; or was it the intent of the Legislature in the use of this word
       ‘operative’ to mean the actual date of annexation even though said date is later than
       thirty days after final passage of the ordinance.

Id. at 533-34. The court noted that the authority to alter municipal boundaries is within the plenary
power of the Legislature and that, absent any constitutional constraint, such a decision is not “open
for review by the courts.” Id. at 534. The Legislature, moreover, delegated this authority, subject
to certain restrictions, to the municipalities. Id. The Bastnagel court observed that the “Legislature
then could have delegated to the municipalities the authority to annex with no right of judicial review
absent constitutional restraint. Appellants by T. C. A. § 6-310 were given a right, not a remedy.”
Id.

      Viewing the statute as a whole, and bearing in mind that the Legislature provided aggrieved
landowners a right to judicial review where none would otherwise exist, the court reasoned that


       2
           The nearly identical statutes were then codified as T.C.A. § 6-309 and § 6-310.

                                                         -6-
statute was written to provide landowners a reasonable time to pursue judicial review. Id. at 535.
The Bastnagel court held that the statute’s mandate that an ordinance may not become operative until
thirty days after final passage provided a reasonable time in which an aggrieved landowner might
seek judicial review, and that the period in which review could be sought was limited to thirty days.
Id.

         Thus, the Bastnagel court addressed and rejected Appellants’ assertion that the “plain
language” of the statute does not impose a limitations period of thirty days. Moreover, the General
Assembly has not altered the statute in the thirty-six years following Bastnagel. In 1998, however,
the General Assembly added section 6-58-108 to the Code. Section 6-58-108 provides counties the
right to contest annexation within ninety days of the passage of an annexation ordinance. Tennessee
Code Annotated § 6-58-108(a)(2)(2005). The section additionally provides:

       If the county or any other aggrieved owner of property does not contest the
       annexation ordinance under § 6-51-103 within ninety (90) days of final passage of
       the annexation ordinance, the ordinance shall become operative ninety (90) days after
       final passage thereof.

Tennessee Code Annotated 6-58-108(b)(4)(2005). The effect of this 1998 statute on the earlier code
provision was considered by this Court in Trivett.

       In Trivett, plaintiff landowners petitioned Warren County (“the County”) to contest
annexation of areas within the county by McMinnville pursuant to section 6-58-108. Trivett v.
McMinnville, No. M2003-02623-COA-R3-CV, 2005 WL 147762 (Tenn. Ct. App. Jan. 24, 2005) (no
perm. app. filed). The County Commission passed three resolutions to contest the annexation
ordinances. Id. at *1. These resolutions were passed within sixty days of passage of the ordinances
as required by section 6-58-108(a)(1). Id. However, the County failed to file its action against
McMinnville within the ninety-days limitations period. Id. Accordingly, the trial court dismissed
the County’s action as time-barred. Id.

        In the meantime, while awaiting action by the County, the individual plaintiff landowners
filed actions pursuant to section 6-51-103 within ninety days of the passage of the annexation
ordinances. Id. The trial court found section 6-51-103 and section 6-58-108 to be “mutually
exclusive,” and dismissed plaintiffs’ actions as time-barred under Bastnagel where they were not
filed within thirty days of the final passage of the annexation ordinance. Id. at *2. This Court
reversed, holding the sections are not mutually exclusive. Id. at *1. We held that, where the County
had passed timely resolutions pursuant to section 6-58-108, the ordinance could not have become
operative until ninety days after final passage because, under the statute, the county had ninety days
in which to bring its action. Id. at *7. We accordingly held that plaintiffs had timely-filed their
section 6-51-103 actions where they were filed within the ninety-days provided by section 6-58-108.
Id. *9.




                                                 -7-
        In Trivett, we noted that sections 6-51-103 and section 6-58-108 are “dueling” sections. Id.
at *5. Indeed, section 6-58-108(b)(4) provides:

        If the county or any other aggrieved owner of property does not contest the
        annexation ordinance under § 6-51-103 within ninety (90) days of final passage of
        the annexation ordinance, the ordinance shall become operative ninety (90) days after
        final passage thereof.

We noted in Trivett,

        [w]hat is not as clear is whether such a petition by the property owner to the county
        is essential to increase the period of limitation from 30 days to 90 days. Though not
        entirely consistent with the foregoing, the newer statute also provides that, “If the
        county or any other aggrieved owner of property does not contest the annexation
        ordinance under § 6-51-103 [the older statute] within ninety (90) days of final
        passage of the annexation ordinance, the ordinance shall become operative ninety
        (90) days after final passage thereof.” Tenn. Code Ann. § 6-58-108(b)(4). To bring
        an action under § 6-51-103 [the older statute] does not require petitioning the county
        to intervene. While these provisions are somewhat inconsistent and indeed confusing,
        it is not necessary that we wrestle with that uncertainty to resolve the dispute
        presented by the parties.

Id. at *6 n.8.

         It is also unnecessary for us to wrestle with the question of whether section 6-58-108 expands
the thirty-day limitation period provided by section 6-51-103 to ninety days in this case. Highwoods
filed its action eight years after passage of the annexation ordinance at issue here, well beyond a
reasonable limitation period envisioned by either statute.

         Highwoods, does not predicate its argument on an assertion that section 6-58-108
legislatively amends Bastnagel by expanding the limitations period. Rather, Highwoods asserts that
this Court’s holding in Trivett stands for the proposition that the “key factor” in determining whether
its action was time-barred is whether the annexation ordinance had become “operative.” It contends
that, under section 6-51-103(d), an ordinance does not become operative until thirty-one days after
judgment is entered in an action brought pursuant to section 6-51-103(a). It argues that because the
consolidated actions were pending when Highwoods filed its action, the ordinance was not
“operative” and its case was timely-filed. Highwoods’ argument, as we perceive it, is that an action
is timely-filed where it is filed before the ordinance becomes “operative.” Further, where an action
is pending under section 6-51-103, under subsection (d) the ordinance does not become “operative”
until thirty-one days after final judgment or, if an appeal is pending, until resolution on appeal.

       We do not agree that Trivett supports this proposition. On the contrary, the interpretation
urged by Highwoods, followed to its logical extreme, would allow a string of plaintiffs to file


                                                 -8-
individual lawsuits at any time before expiration of thirty-one days following judgment in the
previous case. The ordinance would never become “operative.” Although a novel strategy to
prevent operation of annexation ordinances, we doubt this was the result intended by the Legislature.
Rather, by requiring a consolidated quo warranto proceeding, the Legislature sought to avoid a
succession of numerous lawsuits by individual parties. State ex rel. Earhart v. City of Bristol, 970
S.W.2d 948, 952 (Tenn. 1998).

        Despite Highwoods’ rather elaborate construction of Trivett, the issue raised in this case is
whether “operative” as used in section 6-51-103 refers to the date on which the annexation actually
takes place, or whether the “operative” date for purposes of the section is thirty days after final
passage of the ordinance. The court unambiguously answered this question in Bastnagel. The
“operative” date for purposes of pursuing a cause of action under section 6-51-103 is thirty days after
final passage of the annexation ordinance. Bastnagel, 457 S.W.2d at 535.


                                               Holding

         Clearly, the “operation,” or effective date, of an annexation ordinance is held in abeyance
pending litigation of timely-filed lawsuits under Tennessee Code Annotated section 6-51-103 or
section 6-58-108. Lawsuits timely-filed under section 6-51-103 must be consolidated pursuant to
section 6-51-103(d). However, a court has no jurisdiction to consolidate an untimely-filed action
with a timely-filed action. See City of Oak Ridge v. Roane County, 563 S.W.2d 895, 898 (Tenn.
1978)(holding: savings statute not applicable to actions brought under the section where aggrieved
landowners were given a limited time to exercise their right to judicial review and court lost
jurisdiction upon expiration of the thirty-day time). Under Bastnagel, the limitations of action period
is thirty days following final passage of the annexation ordinance. Arguably, section 6-58-108,
enacted in 1998, legislatively modifies the limitations period established in Bastnagel in 1970 to
ninety days. Although the conflict between the two statutes requires resolution, that question is not
currently before this Court. Highwoods clearly did not file its action within ninety days of final
passage of the annexation ordinance.

       In light of the foregoing, we affirm the judgment of the trial court. Costs of this appeal are
taxed to the Appellants, Highwoods Properties, Inc., Highwoods Realty Limited Partnership,
Highwoods/Tennessee Holdings, LP, and AP Southeast Portfolio Partners LP, and their sureties, for
which execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -9-